Per Curiam.
This suit was brought to recover taxes paid under protest. The sole question is, Are abstract books, used in furnishing abstracts of title to land, subject to assessment for taxation ? The court held that they were not, and directed a verdict for plaintiff. The holding is correct. The case is ruled against the defendant by Perry v. City of Big Rapids, 67 Mich. 146 (34 N. W. 530, 11 Am. St. Rep. 570).
It was held in Dart v. Woodhouse (decided in 1879), 40 Mich. 399 (29 Am. Rep. 544), that abstract books were not subject to levy and sale upon execution. In 1899 the legislature passed an act making these books liable to seizure and sale upon execution in like manner as other personal property. Act No. 197, Pub. Acts 1899.
It is to be presumed that the legislature was cognizant of both of the above decisions. They chose to enact a law *595making such property subject to levy and sale upon execution, but have not yet chosen to make it subject to taxation. Making it subject to levy upon execution does not render it subject to taxation; so making it subject to taxation would not render it subject to sale upon execution.
Judgment is affirmed.
Long, J., did not sit.